
	
		I
		111th CONGRESS
		2d Session
		H. R. 6435
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Ms. Chu (for herself
			 and Ms. Lee of California) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Education to carry out grant
		  programs to provide low-income students with access to high-quality early
		  education programs that promote school readiness, address the achievement gap
		  for English-language learners, and encourage bilingualism.
	
	
		1.Short titleThis Act may be cited as the
			 Global Learning Early Education
			 Challenge Fund Act.
		2.PurposeThe purpose of this Act is to provide
			 low-income students with access to high-quality early education programs that
			 promote school readiness, address the achievement gap for English-language
			 learners, and encourage bilingualism.
		3.FindingsThe Congress finds the following:
			(1)Research shows
			 that high-quality early childhood education can help close the achievement gap
			 and helps children succeed in school and later in life.
			(2)Economists have
			 found that high-quality early childhood education offers one of the highest
			 returns of any public investment—more than a $7 return for every dollar
			 spent.
			(3)Disadvantaged
			 children, who are more likely to start school behind and stay behind, are also
			 the least likely to attend high-quality early education programs.
			(4)The
			 English-language learner population has grown from 2,000,000 to 5,000,000 since
			 1990. States not typically associated with non-English speakers such as
			 Indiana, North Carolina, and Tennessee have seen a 300 percent increase in
			 their English-language learner population.
			(5)On average,
			 academic achievement for English-language learners is lower than the academic
			 achievement of their native English speaking counterparts. Research
			 demonstrates that when properly implemented, dual-language programs
			 consistently produce the highest academic outcomes, the best English
			 proficiency, and the lowest drop-out rates.
			(6)Many students enter schools fluent in
			 languages such as Spanish, Chinese, Japanese, Farsi, Arabic, and Khmer that are
			 important to our Nation’s competitiveness and national security, but their
			 heritage language is usually lost or underdeveloped.
			(7)Our current
			 education system graduates monolingual students that are not able to compete
			 with other graduates from countries around the world, like Singapore, Canada
			 and Europe.
			(8)To provide every
			 student with a world-class education we must address the needs of the fast
			 growing English-language learner population otherwise our Nation will leave
			 behind a growing number of the next generation of scientists, entrepreneurs,
			 teachers, doctors, and many more professionals.
			(9)Developmental bilingual education programs
			 enable speakers of one language to achieve full academic proficiency in that
			 language in addition to a second language and promotes high levels of academic
			 achievement in all curricular areas.
			(10)Second language immersion programs enable
			 speakers of English to acquire proficiency in a second language that is
			 important to their heritage or that will increase their global language
			 capacity.
			(11)Dual-language
			 programs enable native English speakers and English-language learners to
			 acquire advanced second language skills without compromising their first
			 language.
			(12)Research on brain development suggests the
			 young brain is predisposed to learning languages. Retaining two languages can
			 create greater tissue density in areas of the brain in control of memory,
			 language, and attention. It also strengthens a child’s cognitive development
			 and flexible language skills.
			(13)Learning more
			 than one language is a 21st century skill and provides students with economic
			 opportunities across the globe and at home and would help our Nation compete in
			 an increasingly global economy.
			4.Grants
			 authorized
			(a)In
			 generalFrom the amounts
			 appropriated under
			 section 8, the Secretary shall award, on a
			 competitive basis—
				(1)planning grants to eligible entities to
			 assist such entities to complete comprehensive planning to establish or expand
			 a Global Learning Early Education program; and
				(2)implementation grants to eligible entities
			 to implement a Global Learning Early Education program.
				(b)PriorityIn
			 awarding grants under
			 subsection (a), the Secretary shall give
			 priority to eligible entities—
				(1)that receive funding under part A of title
			 I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et
			 seq.);
				(2)in which at least
			 40 percent of the students enrolled are limited English proficient;
				(3)that offer to
			 students a diverse set of second languages that are important to our Nation’s
			 competitiveness and national security, as determined by the Secretary;
				(4)that leverage and
			 integrate other Federal and State funds to carry out the activities described
			 in this section and
			 section 5; and
				(5)that would qualify for, and comply with,
			 the longitudinal research conducted under
			 section 6.
				(c)Planning Grants
			 Authorized
				(1)Grant
			 periodA planning grant under this section may be awarded for a
			 period of not more than 1 year.
				(2)NonrewabilityThe
			 Secretary may not award an eligible entity more than 1 planning grant under
			 this section.
				(3)Application
					(A)In
			 generalEach eligible entity desiring a planning grant under this
			 section shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
					(B)ContentsEach application submitted under
			 subparagraph (A) shall, at a minimum,
			 include a description of how the eligible entity proposes to use the planning
			 grant funds under this section to develop a plan for establishing or expanding
			 a Global Learning Early Education program, which shall include—
						(i)a
			 description of the activities for which the planning grant is sought under this
			 section;
						(ii)a
			 budget for the use of the planning grant funds to carry out the required
			 activities described in
			 paragraph (4);
						(iii)a
			 needs and assets assessment that includes an analysis of the eligible entity’s
			 existing capacity and infrastructure to establish or expand a Global Learning
			 Early Education program and identifies any strengths, gaps, and barriers to
			 achieving a seamless implementation or expansion of such program;
						(iv)a
			 description of how the program will provide for the development of
			 evidenced-based or promising dual language, developmental bilingual, or second
			 language immersion curriculum and instruction that is in alignment from
			 preschool through grade 8; and
						(v)such
			 additional assurances and information as the Secretary determines to be
			 necessary.
						(4)Required Use of
			 FundsAn eligible entity
			 shall use a planning grant under this section to—
					(A)plan for the
			 establishment or expansion of a Global Language Early Learning program;
					(B)develop a plan for
			 incentives for bilingual teachers and other staff to be recruited and retained
			 for the program; and
					(C)develop a plan for
			 parental and family engagement in the program.
					(d)Implementation
			 Grants Authorized
				(1)Grant
			 periodAn implementation grant under this section shall be
			 awarded for a period of not more than 5 years.
				(2)Renewals
					(A)In
			 generalAn eligible entity may receive more than 1 implementation
			 grant under this section.
					(B)ConditionsIn
			 order to be eligible to renew an implementation grant under this section for an
			 additional grant period, an eligible entity shall demonstrate satisfactory
			 performance with respect to uses of funds for the preceding grant period, as
			 determined by the Secretary.
					(3)Applications
					(A)Submission of
			 applicationAn eligible entity that desires to receive an
			 implementation grant under this subsection shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
					(B)Contents
						(i)In
			 generalEach application submitted under
			 subparagraph (A) shall demonstrate the
			 following:
							(I)The eligible entity will use grant funds
			 under this section to implement a Global Language Early Education
			 program.
							(II)Instructional staff for the program will
			 demonstrate competence in the areas described in
			 clause (ii)—
								(aa)by
			 receiving bilingual certifications in such areas at an institution of higher
			 education;
								(bb)by
			 receiving a State authorization to teach bilingual learners in a setting
			 similar to a Global Learning Early Education program; or
								(cc)by
			 demonstrating competence in such areas in another manner approved by the
			 Secretary.
								(III)The Global
			 Learning Early Education program will provide a family-child approach to engage
			 families in an evidenced-based or promising way to support student learning and
			 development.
							(ii)Areas of
			 competenceThe areas of competence described in this clause are
			 as follows:
							(I)Assessment of
			 young bilingual learners.
							(II)Theoretical
			 foundations of teaching young bilingual learners.
							(III)Knowledge of
			 first and second language acquisition theories and classroom applications that
			 are developmentally appropriate.
							(IV)Knowledge of
			 sociolinguistic, cultural, and ethnic issues that influence development and
			 learning of bilingual learners.
							(V)Knowledge of
			 diverse needs of bilingual learners and their families.
							(4)Required Use of
			 FundsAn eligible entity
			 shall use an implementation grant under this section to—
					(A)implement a Global
			 Language Early Learning program;
					(B)provide incentives for the recruitment and
			 retention of bilingual and culturally and linguistically relevant staff and
			 program leadership for the Global Language Early Education program, including
			 high-quality professional development; and
					(C)implement a plan
			 for parental and family engagement in the program.
					5.Permissible use
			 of fundsAn eligible entity
			 receiving a grant under
			 section 4(a) may use such funds to—
			(1)provide payment to substitute teachers to
			 enable staff and program leadership for the Global Language Early Education
			 program to attend high-quality professional development or participate in
			 planning and collaboration related to the program;
			(2)develop and implement an evidenced-based or
			 promising curriculum that integrates first and second language instruction with
			 academic instruction at each grade level and across grade levels and provide
			 stipends to staff of the program for such curriculum development;
			(3)develop or identify research-based
			 assessment systems for students in a Global Language Early Education
			 program;
			(4)develop or purchase bilingual teaching
			 materials for language minority and language majority students that are
			 research based and developmentally appropriate;
			(5)provide classroom
			 materials, equipment, and field trips related to the program;
			(6)pay a facilitator
			 to oversee and administer the activities funded with such grant;
			(7)provide specialized instructional support
			 for students;
			(8)provide adult education to promote family
			 literacy and oral language development; and
			(9)provide for alignment and collaboration
			 among Global Learning Early Education educators and other educators in the
			 eligible entity for the creation of a coherent and integrated
			 curriculum.
			6.Research
			 Council
			(a)In
			 generalFrom the amounts
			 appropriated under
			 section 8 to carry out this section, the
			 Secretary shall establish a Research Council to guide a research proposal and
			 process, and structure a research design to research Global Learning Early
			 Education programs carried out by eligible entities that have received a grant
			 under this Act.
			(b)Research
			 contentThe research conducted under
			 subsection (a) shall—
				(1)compare approaches on teaching in a Global
			 Learning Early Education program;
				(2)determine best
			 practices under the program to close the achievement gap with respect to
			 students who are not achieving at the proficient level of achievement on State
			 assessments under section 1111(b)(3) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311(b)(3));
				(3)determine the academic progress and
			 achievement of students who participated in the program;
				(4)determine—
					(A)best practices
			 with respect to program development and teacher quality; and
					(B)the best models of
			 school infrastructure for the program; and
					(5)develop unique metrics and assessments for
			 evaluating a bilingual learner’s progress under the program.
				(c)CompositionThe
			 Research Council shall consist of 8 experts from the following fields:
				(1)English-language learner education.
				(2)Bilingual education, bilingualism,
			 biliteracy, language acquisition, or heritage language education.
				(3)Bilingual education programs or bilingual
			 instructional content and effects on academic achievement.
				(4)Classroom research
			 with respect to language acquisition and experimental and quasi-experimental
			 designs.
				(5)Education Evaluation.
				(6)Early childhood development.
				(7)The field of teaching in a subject matter
			 area that requires competence in the areas described in
			 section 4(d)(3)(B)(ii).
				(8)The field of
			 administering a local educational agency.
				7.DefinitionsIn this Act:
			(1)Bilingual
			 LearnerThe term
			 bilingual learner—
				(A)means a student
			 who acquires 2 or more languages simultaneously or learns a second language
			 while continuing to develop the student’s first language; or
				(B)means a student
			 who is limited English proficient, bilingual, an English-language learner, an
			 English learner, or who speaks a language other than English.
				(2)Eligible
			 entityThe term
			 eligible entity means a local educational agency, Head Start
			 agency, or a preschool that partners, for the purpose of achieving a more
			 efficient and higher-quality Global Learning Early Education Program, with one
			 or more of the following public or private entities:
				(A)A community-based
			 organization.
				(B)An early childhood
			 organization.
				(C)An elementary
			 school.
				(D)A secondary
			 school.
				(E)An institution of
			 higher education.
				(F)A local educational agency.
				(3)ESEA
			 termsThe terms community-based organization,
			 elementary school; local educational agency; and
			 secondary school have the meanings given such terms in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(4)Global Learning
			 Early Education program
				(A)In
			 generalThe term Global
			 Learning Early Education Program means a preschool through grade 8
			 dual-language program, developmental bilingual program, or second language
			 immersion program, with an evidenced-based or promising curriculum and
			 instruction that is in alignment from preschool through grade 8 and meets the
			 following program requirements:
					(i)Promotion of
			 school readiness.
					(ii)Addressing the
			 achievement gap with respect to students who are not achieving at the
			 proficient level of achievement on State assessments under section 1111(b)(3)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)).
					(iii)Encouragement of
			 bilingualism.
					(iv)Instruction in
			 academic language and literacy in a first and second language.
					(v)Language-rich instruction with an added
			 emphasis on oral language development and vocabulary that immerses students in
			 a full, interesting, relevant, and engaging curriculum that supports student
			 exploration, critical thinking, problem solving, and interaction with and
			 discussion related to students’ environment, world, and community.
					(vi)A
			 text-rich curriculum and environment reflecting both the first and the second
			 language that engages students with books and printed texts.
					(vii)The development of language through an
			 enriched academic curriculum that includes access to language arts and math,
			 history (including social science), science, visual and performing arts, and
			 physical education.
					(viii)An affirming
			 learning environment.
					(ix)Teachers and
			 parents working together to support strong language and literacy
			 development.
					(x)Curriculum,
			 support, and access to opportunities to develop a first and second
			 language.
					(xi)Strategies that
			 support the transfer of skills and concepts from the first language to the
			 second language.
					(B)Developmental
			 bilingual education programThe term developmental
			 bilingual education program means an instructional program that enables
			 English-language learners to achieve full academic proficiency in their first
			 and second language and promotes high levels of academic achievement in all
			 curricular areas.
				(C)Second language
			 immersion programThe term
			 second language immersion program means an instructional program
			 that enables native English speakers to acquire proficiency in a second
			 language.
				(D)Dual-Language
			 programThe term dual-language program means an
			 instructional program that enables native English speakers and English-language
			 learners to acquire advanced second language skills without compromising their
			 first language.
				(E)Multiple
			 locationsUnder a Global
			 Learning Early Education program, as long as the curriculum under the program
			 is not interrupted—
					(i)the
			 preschool portion of the program may be in a separate location from the
			 kindergarten through grade 8 portion of the program; and
					(ii)the
			 elementary school portion of the program may be in a separate location from the
			 middle school portion of the program.
					(5)Head Start
			 agencyThe term Head
			 Start agency means any local public or private nonprofit agency,
			 including a community-based and faith-based organization, or for-profit agency
			 designated as a Head Start agency by the Secretary of Health and Human Services
			 under section 641 of the Head Start Act.
			(6)High-quality
			 professional developmentThe
			 term high-quality professional development means professional
			 development that includes—
				(A)instruction on
			 understanding how language develops in young bilingual children;
				(B)instructional
			 strategies for supporting early academic literacy through the elementary school
			 grades;
				(C)techniques for
			 working in partnership with parents;
				(D)sharing of best
			 practices among teachers;
				(E)opportunities to
			 engage with experts in bilingual language development; or
				(F)opportunities to
			 allow teachers, in consultation with experts, to develop a cohesive dual
			 language program with a consistent program design.
				(7)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(8)PreschoolThe term preschool means a
			 publicly funded program for early learning to support the development of
			 social, emotional, and academic development for children birth to age 5.
			(9)Specialized
			 instructional support personnelThe term specialized instructional
			 support personnel means school counselors, school social workers, school
			 psychologists, and other qualified professional personnel involved in providing
			 assessment, diagnosis, counseling, educational, therapeutic, and other
			 necessary corrective or supportive services (including related services as that
			 term is defined in section 602 of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1401)) as part of a comprehensive program to meet student
			 needs.
			(10)Specialized
			 instructional support servicesThe term specialized instructional
			 support services means the services provided by specialized
			 instructional support personnel, and includes any other corrective or
			 supportive services to meet student needs.
			8.Authorization of
			 Appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated $100,000,000 to carry out this Act.
			(b)AllocationsOf the amount appropriated under
			 subsection (a)—
				(1)5
			 percent shall be used to award planning grants under
			 section 4(a)(1);
				(2)80 percent shall
			 be used to award implementation grants under
			 section 4(a)(2); and
				(3)15 percent shall
			 be used to carry out research under
			 section 6.
				
